Citation Nr: 0902436	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for sciatic nerve damage of 
the left leg, secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to October 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  That decision denied both the benefit sought on 
appeal and a claimed low back disability.  A May 2008 rating 
decision granted service connection for the low back 
disability.


FINDING OF FACT

Sciatic nerve damage of the left leg is etiologically related 
to the veteran's service-connected low back disability.


CONCLUSION OF LAW

The veteran's sciatic nerve damage of the left leg was caused 
by his service-connected low back disability.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the veteran dated in January 2006 and March 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, or have otherwise suggested the presence of any error 
or deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that VA's duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal.  

The veteran claims that the sciatic nerve damage to his left 
leg is secondary to his service-connected low back 
disability.

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
including organic diseases of the nervous system, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Furthermore, a disability 
which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability. See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).
 
Service medical records (SMRs) show treatment for low back 
pain and vomiting in August 1977.  A note on the record 
indicates that the veteran reported no history of trauma.  
The SMRs also show treatment for pain and swelling on the 
left heel throughout September 1978.  This injury was 
attributed to jumping off the back of a truck.

Private medical records from Thomas H. Schimke, M.D., show 
treatment for pain from a bulging disc and damage to the 
sciatic nerve.  Dr. Schimke opined that the conditions were 
"directly related to and exacerbated by his daily activities 
as a letter carrier for the USPS."  There is no indication 
in the records that Dr. Schimke was aware of the veteran's 
injuries while serving in the Marines.

The claim file also contains private treatment records from 
Curtis A. Dickman, M.D.  The records indicate that Dr. 
Dickman performed a discectomy on the veteran in 2002 and 
continued to treat him while the veteran was recovering from 
the operation.  The surgery resulted in reduced symptoms for 
both the veteran's low back disability and left leg pain.  
The records indicate that over time the low back pain and 
left leg numbness and pain slowly returned.  

A July 2006 rating decision denied service connection for the 
veteran's low back disability and sciatic nerve damage.  The 
decision noted that the evidence did not show that the 
sciatic nerve damage was related to service but primarily 
denied it as secondary to the veteran's low back disability 
which was also denied service connection.  

The veteran was given a VA examination in November 2007.  The 
examiner opined that it was possible that the sciatic nerve 
damage dated to 1977; however "it is difficult to say it is 
probable."  The examiner ordered an EMG test to further 
evaluate the sciatic nerve damage.

At a second VA examination dated December 2007 the examiner 
was asked to determine whether the veteran's sciatic nerve 
pain in the left leg was due to the injury the veteran 
sustained to his left heel in 1978.  The examiner rejected 
this etiology and stated, "Whatever radiating pain he has in 
this area is due to his back."  The examiner noted that the 
veteran's left foot appeared normal in all tests and any pain 
in the foot and leg radiated down from the back and not from 
the heel upwards.

A May 2008 rating decision granted service connection for the 
veteran's low back disability but did not address the sciatic 
nerve damage.

The veteran testified at a travel board hearing September 26, 
2008.  The veteran stated that his back disability dated to 
his time in service but that he had rarely sought medical 
treatment for the condition as the only treatment prescribed 
had been bed rest.  The veteran explained that after a flair 
up in 2002 he had been diagnosed as having sciatica, claimed 
here as sciatic nerve damage of the left leg.  The veteran 
reiterated that several physicians had informed him of the 
connection between his back condition and his sciatic nerve 
damage.  Furthermore, the veteran and his representative 
recounted the procedural history of the claim and their 
belief that it had been denied on a direct basis without 
adequate consideration of a secondary connection.

The Board finds that, given the opinion of the December 2007 
C & P examiner and the reduction in left leg symptoms 
resulting from the discectomy, the evidence shows that the 
veteran's sciatic nerve damage is secondary to the low back 
disability.  The opinion of Dr. Schimke that the veteran's 
conditions are related to his employment at the USPS is not 
inconsistent with this finding.  Dr. Schimke's records do not 
preclude an original injury dating to service.  In any event, 
the veteran's low back disability has been separately service 
connected and this decision is only addressing the connection 
between the two conditions.  The record clearly shows the 
veteran has a current disability in the form of sciatic nerve 
damage of the left leg; a current service-connected 
disability, and a medical nexus between the two.  

Based on this record, the Board finds that the evidence 
supports the veteran's claim of service connection for 
sciatic nerve damage or the left leg, secondary to the 
service-connected low back disability. Wallin v. West, 11 
Vet. App. 509, 512 (1998).


ORDER

Entitlement to service connection for sciatic nerve damage of 
the left leg on a secondary basis is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


